Concurring Opinion by
Mr. Justice Moschzisker :
While concurring in the result reached, I disagree with certain of the reasons given by Mr. Justice Frazer. For instance, appellants’ bills show these companies reported neither unpaid debts nor dividends, this being the case, even though the present act contains no title notice of any change of law affecting the application of the statute of limitations, the question whether such debts *84and dividends may be treated as escbeatable property when, qua debts, tbeir recovery would be barred, is not a point before us for determination; therefore, according to my view, the subject of the applicability of the statute of limitations has no proper place in our considerations, and should not be referred to in the majority opinion. Were the status of such property, in any particular, up for determination, then I should be compelled to dissent from the decrees entered if they depended at all for support on the doctrine of classification; because, to my mind, no good reason has been, or can be, given why debts due by, and unclaimed dividends on the stock of, “corporations receiving deposits of money, securities or other property for safe-keeping” should be subject to escheat, while debts and dividends of other corporations are not; yet Section 16 of the Act of 1915, in effect, makes this entirely artificial and irrelevant distinction. In my opinion the doctrine of classification has no relevancy. There is, however, nothing in the fundamental law of Pennsylvania which forbids special legislation on the subject of escheat; consequently, speaking generally, it is always the right of the lawmakers to determine what an escheat act shall comprehend.
Again, I cannot agree with Judge Frazer’s intimation that, but for the doctrine of classification, the act under consideration might infringe the provision of Article III, Section 7, of the Constitution, which forbids the passage of laws “granting to any corporation, association or individual any special or exclusive privilege or immunity.” We held in Clark’s Est., 195 Pa. 520, this language means exactly what it says and no more, that it only prevents an express grant of a “special or exclusive privilege or immunity” to a particular corporation or corporations; and this the present statute does not attempt to do. The provision in question has no relevancy whatever to incidental benefits derived through the operation of a statute (Nolan v. Jones, 263 Pa. 124, 130; Clark’s Est., supra, p. 528) ; were it necessary to *85consider such effect but few acts of assembly could stand constitutional tests: Searight’s Est., 163 Pa. 210, 217; Sugar Notch Borough, 192 Pa. 349, 356.
The statute in hand being an escheat act, the legislature had full power to pass it, irrespective of the doctrine of classification; for that reason, and that reason alone, I concur in the affirmance of the decrees entered by the court below.
Chief Justice Brown and Mr. Justice Kephart join in this opinion.
Opinion filed July 18,1919, as of May 21,1919, by consent of the Chief Justice and other members of the court.